Citation Nr: 1110788	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-34 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, as due to exposure to biological and chemical agents associated with project SHAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In January 2011, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service- connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a notice compliant letter addressing the requirements in Dingess was not sent to the Veteran.  Upon remand, a letter should be sent to the Veteran in compliance with Dingess.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1)whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's DD214 indicates that his duty assignment was aboard the USS Fort Snelling.  The record also reflects that the Veteran participated in Deseret Test Center, Test 69-10, also known as Project SHAD, while aboard the USS Fort Snelling.  A letter from the Under Secretary of Veterans Affairs for Benefits from February 2002 included attachments from the Department of Defense indicating that the USS Fort Snelling was the target ship for the ship trial which sprayed Trioctyl Phosphate to simulate the VX nerve agent.

In June 2005, the Veteran was diagnosed with prostate cancer.  He subsequently underwent prostate surgery in July 2005.  The Veteran contends that the chemicals he was exposed to while participating in Project SHAD resulted in his prostate cancer.

Given the low threshold as discussed in McLendon, there are indications, however slight, of an association between a disability demonstrated after service and the Veteran's military service.  Hence, a VA examination should be afforded to the Veteran for the claimed condition.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran fully compliant notice as addressed in Dingess.  Specifically, inform the Veteran as to how VA assigns disability ratings and effective dates.

2. Schedule the Veteran for an appropriate VA examination.  The claims file, along with a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary evaluation and testing should be conducted.

The examiner should provide a diagnosis for any prostate cancer found on examination and state the medical basis and underlying pathology for any disability found.  If the Veteran does not have diagnosed prostate cancer, the examiner should so state.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer, if any, was incurred as a result of service.  All indicated tests and studies are to be performed.  The examiner must also address whether the Veteran's prostate cancer, if any, is related to exposure to biological and/or chemical agents associated with project SHAD, specifically, Trioctyl Phosphate.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Then, readjudicate the Veteran's claim for service connection for prostate cancer, as due to exposure to biological and chemical agents associated with project SHAD, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


